DETAILED ACTION
This office action is in response to applicant’s communication filed 10/11/2019.
Claims 1-13 have been considered. 
-	Claims 1-13 are pending.
-	Claims 1-13 have been rejected as described below. 
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner acknowledges the entry of following Information Disclosure Statement (IDS) document(s) from applicant:
The information disclosure statement filed 10/11/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
More specifically, the copy provided by the applicant for Non Patent Literature (European Search Report based on EP18200289.9 dated April 23, 2019) has been removed from consideration based on above reasoning.
Appropriate response is required from applicant with a concise explanation of the relevance. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) from application no EP18200289 filed 10/14/2018. The certified copy has been filed in instant application no 16/599,771 on 11/28/2019.
However, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification 
The disclosure filed on 10/11/2019 is objected to due to having below minor informalities:
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings filed 10/11/2019 are acknowledged and accepted by the examiner for examination. 

Claim Objections
Claim(s) 12 is objected to because of the following informalities:  
Claim 12: In L1-2, “starting a third plant device of the plant apparatus a function of the generated prioritization;” should be “starting a third plant device of the plant apparatus as a function of the generated prioritization;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11, and 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method (process), which is a statutory category of invention. However, claim 1 recites, “a first error message is generated by the first plant device and a second error message is generated by the second plant device”, “assigning at least one first procedural relevance to the first plant device and assigning one second procedural relevance to the second plant device by the electronic computing device depending on a decision- making criterion;”, “and generating a prioritization of the respective error message depending on a respective assigned procedural relevance. This limitation falls into the “mental process” group of abstract ideas, because the recited step of generating message(s), assigning a value based on a procedural relevance, generating a prioritization based on meeting a condition, as described in specification, [0046-48], appears to be an observation/evaluation and judgement that can be performed in the human mind based on some available data, such as based on current and previous 
This judicial exception is not integrated into a practical application. Besides the abstract ideas, claim recites additional element(s) such as “a plant apparatus having at least one first plant device and at least one second plant device” that generate the error message(s) and that message(s) “are transmitted to an electronic computing device” and that the assigning of value(s) are performed “by the electronic computing device”. This additional element(s) represent(s) mere data gathering (transmitting/sending available data over a network) that is necessary for use of the recited judicial exception (the generating message(s) step as the mental processes) and is recited at a high level of generality and without improvements to computer functionality and also appears to have simply attempted to limit the use of the abstract idea to computer environments (See MPEP 2106.05(a), MPEP 2106.04(d), and MPEP 2106.05(h)). This limitation in the claim is thus insignificant extra-solution activity (See MPEP 2106.05(g)). The “a plant apparatus having at least one first plant device and at least one second plant device” and the “electronic computing device” is/are also an additional element(s) which generate the message(s) and assigns values respectively, i.e., these are the tool(s) that is/are used to generate & send the information and then assign values based on conditions. Recitation of a plant apparatus having at least one first plant device and at least one second plant device and the electronic computing device can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a memory or other storage device (see applicant specification, [0002-03] describing the plant devices as generic computer/technical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of transmitting information is recited in a merely generic manner (e.g., at a high level of generality) and the broadest reasonable interpretation of this limitation encompassed using a typical communication over network, which is considered to be an insignificant extra-solution activity that is well-understood, routine, and conventional, as per MPEP 2106.05(d) - sending and receiving data over a network. Therefore this limitation doesn’t amount to significantly more than the judicial exception. Note, here, examiner has relied on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). (MPEP 2106.05(d)(I)). The plant apparatus, devices and electronic computer device are 
Therefore the claim is not patent eligible.

Claim(s) 13 is/are rejected similarly based on the analysis provided above due to having similar claim limitations. Note, the only difference is it is an apparatus claim and also it has one less limitation (which was regarding generation of the error message(s) by the plant device(s)).


Claim(s) 2-11 each depends from claim 1, therefore it recites the abstract idea of claim 1. Claim 2, for example, further recites, “wherein the plant apparatus comprises a production plant for producing a product and a current generation step at which the product situated is determined as a decision-making criterion;” These limitation(s) is/are mere expansion on the abstract idea (mental step) and not limiting the claim language in any way that may integrate the judicial exception into a practical application. 
Additionally, claim 2 then further recites, “and wherein depending on the current generation step, the electronic computing device performs a check to determine whether at least one of the first plant device and the second plant device is still required to produce the product, and depending on a result of said determination, a respective procedural relevance is 
Note, claim(s) 3-11 similarly appear to be written as mere expansion of the abstract idea and/or include limitation(s) that are insignificant extra-solution activities and/or amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Therefore, these claim(s)’ limitations don’t amount to significantly more than the judicial exception. See the details for these claims below:
Claim 3 depends from claim 1, therefore it recites the abstract idea of claim 1. Claim 3 further recites, “wherein the plant apparatus comprises a production plant for producing a product and an evaluation of a respective plant device is performed as the decision-making criterion as a function of a frequency of use of a respective plant device during the production process of the product.” These limitation(s) is/are mere expansion on the abstract idea (mental 
Claim 4 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 4 further recites, “wherein at least one of the first error message, the second error message and the generated prioritization of the first and second error messages are displayed on a display device of the electronic computing device.” These limitation(s) is/are directed to an additional element which merely adds a generic computer function as an insignificant extra solution activity and thus does not integrate the judicial exception into a practical application. Additionally, this limitation does not meaningfully limit the claim, for example, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)). Next, this additional element is well-understood, routine and conventional activity (see MPEP 2106.05(d)) as in applicant specification, [0002-03] (see topographical trees and message lists as reported to 
Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “wherein at least one of the first error message, the second error message and the generated prioritization of the first and second error messages are displayed on a display device of the electronic computing device during operation of the plant apparatus.” These limitation(s) is/are directed to an additional element which merely adds a generic computer function as an insignificant extra solution activity and thus does not integrate the judicial exception into a practical application. Additionally, this limitation does not meaningfully limit the claim, for example, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)). Next, this additional element is well-understood, routine and conventional activity (see MPEP 2106.05(d)) as in applicant specification, [0002-03] (see topographical trees and message lists as reported to maintenance personnel). Therefore this limitation doesn’t amount to significantly more than the judicial exception.
Claim 6 depends on claim 4 therefore it recites the abstract idea of claim 4. Claim 6 further recites, “wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram.” These limitation(s) is/are directed to an additional element which merely expands on the details of the generic computer function (displaying types of information) and thus does not integrate the judicial exception into a practical application. These limitation(s) amount to merely indicating a field of use or 
Claim 7 depends on claim 5 therefore it recites the abstract idea of claim 5. Claim 7 further recites, “wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram.” These limitation(s) is/are directed to an additional element which merely expands on the details of the generic computer function (displaying types of information) and thus does not integrate the judicial exception into a practical application. These limitation(s) amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).
Claim 8 depends on claim 4 therefore it recites the abstract idea of claim 4. Claim 8 further recites, “wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization.” These limitation(s) is/are directed to an additional element which merely expands on the details of the generic computer function (displaying types of information) and thus does not integrate the judicial exception into a practical application. These limitation(s) amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).
Claim 9 depends on claim 5 therefore it recites the abstract idea of claim 5. Claim 9 further recites, “wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization.” These limitation(s) is/are directed to an additional element which merely expands on the details of the generic computer function (displaying types of information) and thus does not integrate the judicial exception into a practical application. These limitation(s) amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).
Claim 10 depends on claim 6 therefore it recites the abstract idea of claim 6. Claim 10 further recites, “wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization.” These limitation(s) is/are directed to an additional element which merely expands on the details of the generic computer function (displaying types of information) and thus does not integrate the judicial exception into a practical application. These limitation(s) amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).
Claim 11 depends from claim 1, therefore it recites the abstract idea of claim 1. Claim 11, further recites, “wherein at least one of the first error message and the second error message are evaluated via a respective diagnostic tree for each of plant device.” These limitation(s) is/are mere expansion on the abstract idea (mental step of evaluation/judgment) and not limiting the claim language in any way that may integrate the judicial exception into a practical application. 

Accordingly, claim(s) 1-11, and 13 are not patent eligible. 

Note, claim 12 recites the additional limitations, “further comprising: starting a third plant device of the plant apparatus a function of the generated prioritization; wherein at least one of the first plant device and the second plant device is replaced by the third plant device during operation of the plant apparatus.” which amount to significantly more than the exception (of claim 1) itself, and integrate the judicial exception into a practical application. 
	Accordingly, claim(s) 12 are patent eligible.

Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim(s) 1-2, and 12-13:
Claim limitation(s):
“a first error message is generated by the "first plant device", and a second error message is generated by the "second plant device", "an electronic computing device ... for monitoring the plant apparatus”, “assigning at least one first assigning one second procedural relevance ... by the electronic computing device", in claim 1 
“the electronic computing device performs a check to determine ... and ... relevance is determined”, in claim 2
“is replaced by the third plant device”, in claim 12
“the plant apparatus is configured to: assign ... by the electronic computing device … and  … generate a prioritization” ..., in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are to be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note, a review of the applicant specification and drawings by examiner has been done for the structure for the abovementioned claim limitation(s) but no specific definition or examples were found. Thus, to promote compact prosecution in order to apply prior art, examiner will interpret these terms to be any hardware and/or software that is able to perform the functionalities as claimed. See the 112(b) rejection section and the prior art rejections for the details with examples of the interpretations below.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As mentioned above in the “Claim Interpretation – 35. USC § 112(f)” section, claim limitation(s) below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitation(s):
“a first error message is generated by the "first plant device", and a second error message is generated by the "second plant device", "an electronic computing device ... for monitoring the plant apparatus”, “assigning at least one first assigning one second procedural relevance ... by the electronic computing device", in claim 1 
“the electronic computing device performs a check to determine ... and ... relevance is determined”, in claim 2
“is replaced by the third plant device”, in claim 12
“the plant apparatus is configured to: assign ... by the electronic computing device … and  … generate a prioritization” ..., in claim 13
Based on examiner’s review of the drawings and applicant’s specification and the drawings, it has been identified that the claimed subject matter in the abovementioned claims is/are not properly described in the application as filed, because the specification merely uses the same verbiage as the claimed subject matter without any further details to define or provide any specific examples or detailed flowcharts to identify the structure for any of the above terms/phrases. Thus, nowhere in the disclosure have the above terms/phrases been broken down with details to the person of ordinary skill in the art to understand how the terms/phrases achieve the individual functionalities mentioned above. Meaning, applicant’s disclosure doesn’t particularly provide an algorithm or description in a manner that provides sufficient structure(s) for these claimed terms/phrases to perform each of the claimed functions. Therefore, the specification does not provide sufficient details to specify which structure or structures perform(s) the claimed function(s). 
The abovementioned features, based on the way they are written, consequently raise doubt as to possession of the claimed invention at the time of filing.
Therefore, claim(s) 1-2, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
claim(s) 3-11 does/do not directly include any of the above language, they are rejected based on the dependency (of independent claim 1).
If applicant believes there is sufficient written description in the disclosure, applicant is advised to point to the portion of the disclosure that describes the structure(s) that perform the abovementioned claimed functionalities. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As mentioned above in the “Claim Interpretation – 35. USC § 112(f)” section, claim limitation(s) below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitation(s):
“a first error message is generated by the "first plant device", and a second error message is generated by the "second plant device", "an electronic computing device ... for monitoring the plant apparatus”, “assigning at least one first procedural relevance ... and assigning one second procedural relevance ... by the electronic computing device", in claim 1 
“the electronic computing device performs a check to determine ... and ... relevance is determined”, in claim 2
“is replaced by the third plant device”, in claim 12
“the plant apparatus is configured to: assign ... by the electronic computing device … and  … generate a prioritization” ..., in claim 13
Based on examiner’s review of the drawings and applicant’s specification and the drawings, it has been identified that the claimed subject matter in the abovementioned claims is/are not properly described in the application as filed, because the specification merely uses the same verbiage as the claimed subject matter without any further details to define or provide any specific examples or detailed flowcharts to identify the structure for any of the above terms/phrases. Thus, nowhere in the disclosure have the above terms/phrases been broken down with details to the person of ordinary skill in the art to understand how the terms/phrases achieve the individual functionalities mentioned above. Meaning, applicant’s disclosure doesn’t particularly provide an algorithm or description in a manner that provides sufficient structure(s) for these claimed terms/phrases to perform each of the claimed functions. Therefore, the specification does not provide sufficient details to specify which structure or structures perform(s) the claimed function(s). 
Therefore, claim(s) 1-2, and 12-13 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Note, while claim(s) 3-11 does/do not directly include any of the above language, they are rejected based on the dependency (of independent claim 1) and so these inherit the above interpretations as well. 
In addition to above, claims 6-7, 10 and 13 are also rejected as indefinite due to lack of antecedent basis. 
Claim(s) 6-7: In 2nd limitation of each of these claims, read “and wherein the respective error message and the generated prioritization are displayed” to be “and wherein at least one of the respective error message and the generated prioritization are displayed” to properly refer back to claim 4 and 5’s alternative terms respectively based on their dependencies.
Claim 10: This is also additionally rejected based on dependency from claim 6 due to the reasons stated above. 
Claim 13: In last limitation, read “and generate a prioritization of the respective error message” to be “and generate a prioritization of a respective error message from error messages generated by the first plant device and the second plant device”. Or, applicant can mirror the claim language of independent claim 1 to claim 13 as well, for example, by introducing the aspect of generation of error messaged by the plant devices earlier in claim 13, which may have inadvertently been deleted while drafting the claim by applicant. 
Appropriate corrections are required. 


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szudajski; Thomas Giles et al. (US 20140361885 A1) hereinafter Thomas.
Regarding Claim 1, Thomas teaches:
A method for operating a plant apparatus having at least one first plant device and at least one second plant device separate from the first plant device, (See Fig. 1 & [0014] - Referring to FIG. 1, the block diagram depicts one example system 100 that facilitates the monitoring of one or more subsystems according to an illustrative embodiment of the disclosure. The system 100 may include one or more subsystems 110-1 through 110-N (referred to as “subsystem(s) 110”). [0015] - As shown in FIG. 1, each of the subsystems 110 may include one or more sensors 115, that may be used to, for instance, monitor a piece of equipment. See Fig. 1 how it illustrates 110-1 to be separate from 110-2 etc.) in which a first error message is generated by the first plant device and a second error message is generated by the second plant device, (See Fig 1 where the arrows from System 110-1 and System 110-2 to the Network(s) that goes to Computing Device(s) 120. [0015] - As shown in FIG. 1, each of the subsystems 110 may include one or more sensors 115, that may be used to, for instance, monitor a piece of equipment. As desired, the sensors 115 may be positioned or mounted onto the piece of equipment and configured to collect alarm information that includes system and subsystem data, which may be used to determine whether one or more alarm events or conditions are present. In operation, the sensors 115 may collect, at predefined intervals, alarm information, such as, temperature values or pressure measurements and provide the alarm information to the computing device 120 using any number of suitable methods or techniques. [0024] has further details on alarm messages’ generation and visualization.) and the first error message and the second error message are transmitted to an electronic computing device of the plant apparatus for monitoring the plant apparatus, ([Fig. 1 & [0014] - The system 100 may include … one or more computing devices 120 for which alarm management on a system-wide basis may be implemented. In certain embodiments, the computing device 120 may be used for monitoring and/or controlling one or more of the subsystems 110 in system 100. Also as above, see Fig 1 where the arrows from System 110-1 and System 110-2 to the Network(s) that goes to Computing Device(s) 120 and see [0015] - In operation, the sensors 115 may collect, at predefined intervals, alarm information, such as, temperature values or pressure measurements and provide the alarm information to the computing device 120 using any number of suitable methods or techniques. See further details regarding the of communication methods in [0016-18], especially see - For example, collected alarm information may be communicated to the computing device 120 and/or intermediary devices in communication with the computing devices 120 via any number of suitable networks 105, such as a local area network, a wide area network, a Foundation Fieldbus network, a Bluetooth-enabled network, a Wi-Fi enabled network, a radio frequency network, and/or any other suitable network.) the method comprising: 
assigning at least one first procedural relevance to the first plant device and assigning one second procedural relevance to the second plant device by the electronic computing device ([0023] - In another embodiment, the alarm identification and management module 134 can be configured to prioritize or eliminate, temporarily or permanently, the alarm event modalities for immediacy of response based on a predetermined set of criteria. The prioritization criteria can include, but not be limited to: subsystem, type of modality, duration of modality, and/or any combination of the definable criteria. Also, [0022] teaches events’ relevance being part of the determination process, more specifically see - Once a modality is defined, it can be used as an optimization tool to determine if an alarm event can be classified a nuisance alarm. Nuisance alarms are alarm events that meet the alarm threshold; however, their repetition and/or abundance encumber the alarm management system, and the events' relevance may not require a remedial action. Removing nuisance alarms from the alarm management process increases the efficiency and productivity of the alarm management process. [0020] teaches real-time evaluation of procedural data to identify alarm events and prioritize/escalate them depending on their relevance such as if a compared value is above or below a threshold or a historic certain value etc.)
and generating a prioritization of the respective error message depending on a respective assigned procedural relevance. (See the criteria based prioritization of the alarm event modalities, where the criteria includes subsystem, type of modality, duration of modality etc. as cited above from [0023]. See also Fig. 2 (at least the steps 205-230), Fig. 3 and relevant descriptions such as in [0033], [0046] and [0048] for further details and examples on assignment/ranking based prioritization. Also, as above, see [0022] teaches events’ relevance being part of the determination process that is used for the prioritization process, more specifically see - Once a modality is defined, it can be used as an optimization tool to determine if an alarm event can be classified a nuisance alarm. Nuisance alarms are alarm events that meet the alarm threshold; however, their repetition and/or abundance encumber the alarm management system, and the events' relevance may not require a remedial action. Removing nuisance alarms from the alarm management process increases the efficiency and productivity of the alarm management process. [0020] teaches real-time evaluation of procedural data to identify alarm events and prioritize/escalate them depending on their relevance such as if a compared value is above or below a threshold or a historic certain value etc.)

Regarding Claim 4, Thomas teaches all the elements of claim 1.
Thomas further teaches:
wherein at least one of the first error message, the second error message and the generated prioritization of the first and second error messages are displayed on a display device of the electronic computing device. (Among many examples, see [0024] - Upon identifying an alarm event, the alarm identification and management module 134 may be configured to generate alarm messages or visualizations for an alarm event and/or alarm event modality. Additionally, see [0034] - Block 225 can be followed by block 230, wherein, for each modality, one or more visualizations can be generated based on alarm behavior. Further, block 230 can also include generating one or more suggestions for filter settings and display the effects of the filter settings. For example, the processor 152 and/or at least one module 130, 134 can generate, for each modality, one or more visualizations of the alarm behavior. Furthermore, the processor 152 and/or at least one module 130, 134 can generate one or more suggestions for filter settings and display the effects of the filter settings. See also [0025] for further examples and details on visualizations.).

Regarding Claim 5, Thomas teaches all the elements of claim 1.
Thomas further teaches:
wherein at least one of the first error message, the second error message and the generated prioritization of the first and second error messages are displayed on a display device of the electronic computing device during operation of the plant apparatus. (Among many examples, see [0024] - Upon identifying an alarm event, the alarm identification and management module 134 may be configured to generate alarm messages or visualizations for an alarm event and/or alarm event modality. Besides [0034] and other citations above, see more specifically [0025] - As desired, a workstation 150 may have components similar to those described above for the computing device 120. While monitoring the operations of a system, an operator of workstation 150 may decide to view all alarm messages that have been provided by the alarm identification and management module 134 and/or provide the messages and visualizations to the engineer. The visualizations may be produced for an engineer in order for the engineer to assess a system's status and/or make a decision on a mitigation strategy to implement. These visualizations can include, but are not limited to: charts, tables, graphs, or cluster diagrams which may define the relationship between an alarm event, a modality, a subsystem, or the entire system.).

Regarding Claim 13, Thomas teaches:
A plant apparatus comprising: at least one first plant device; at least one second plant device; (See Fig. 1 & [0014] - Referring to FIG. 1, the block diagram depicts one example system 100 that facilitates the monitoring of one or more subsystems according to an illustrative embodiment of the disclosure. The system 100 may include one or more subsystems 110-1 through 110-N (referred to as “subsystem(s) 110”). [0015] - As shown in FIG. 1, each of the subsystems 110 may include one or more sensors 115, that may be used to, for instance, monitor a piece of equipment. See Fig. 1 how it illustrates 110-1 to be separate from 110-2 etc.) 
and an electronic computing device; (See Fig 1 where the arrows from System 110-1 and System 110-2 to the Network(s) that goes to Computing Device(s) 120.) 
wherein the plant apparatus is configured to: assign at least one first procedural relevance to the first plant device and assign one second procedural relevance to the second plant device by the electronic computing device depending on a decision-making criterion; ([0023] - In another embodiment, the alarm identification and management module 134 can be configured to prioritize or eliminate, temporarily or permanently, the alarm event modalities for immediacy of response based on a predetermined set of criteria. The prioritization criteria can include, but not be limited to: subsystem, type of modality, duration of modality, and/or any combination of the definable criteria. Also, [0022] teaches events’ relevance being part of the determination process, more specifically see - Once a modality is defined, it can be used as an optimization tool to determine if an alarm event can be classified a nuisance alarm. Nuisance alarms are alarm events that meet the alarm threshold; however, their repetition and/or abundance encumber the alarm management system, and the events' relevance may not require a remedial action. Removing nuisance alarms from the alarm management process increases the efficiency and productivity of the alarm management process. [0020] teaches real-time evaluation of procedural data to identify alarm events and prioritize/escalate them depending on their relevance such as if a compared value is above or below a threshold or a historic certain value etc.)
and generate a prioritization of the respective error message depending on a respective assigned procedural relevance. (See the criteria based prioritization of the alarm event modalities, where the criteria includes subsystem, type of modality, duration of modality etc. as cited above from [0023]. See also Fig. 2 (at least the steps 205-230), Fig. 3 and relevant descriptions such as in [0033], [0046] and [0048] for further details and examples on assignment/ranking based prioritization. Also, as above, see [0022] teaches events’ relevance being part of the determination process that is used for the prioritization process, more specifically see - Once a modality is defined, it can be used as an optimization tool to determine if an alarm event can be classified a nuisance alarm. Nuisance alarms are alarm events that meet the alarm threshold; however, their repetition and/or abundance encumber the alarm management system, and the events' relevance may not require a remedial action. Removing nuisance alarms from the alarm management process increases the efficiency and productivity of the alarm management process. [0020] teaches real-time evaluation of procedural data to identify alarm events and prioritize/escalate them depending on their relevance such as if a compared value is above or below a threshold or a historic certain value etc.)

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20140361885 A1) in view of Giebels (US 20100057240 A1) in further view of Kowalewski (US 20100042240 A1).
Regarding Claim 2, Thomas teaches all the elements of claim 1.
Thomas further teaches:
wherein the plant apparatus comprises a production plant for producing a product ([0028] - The example system 100 shown in FIG. 1 is provided by way of example only. Numerous other operating environments, system architectures, and device configurations are possible. Additionally, while the system 100 is described in FIG. 1 with reference to alarm analysis of equipment/assets of a power plant, the system and methods described herein may be implemented to analyze and manage alarms for equipment/assets of any type of facility or industry, such as, but not limited to: aviation equipment, aircraft manufacturing plants, health management equipment, etc. Accordingly, embodiments of the present disclosure should not be construed as being limited to any particular operating environment, system architecture, or device configuration.) 
While Thomas teaches various basis for defining modalities especially system load (as in [0021] – In other embodiments, modalities can also be defined based on, but not limited to several factors including: state definitions, interrelationships, relative timing, absolute timing, recurrence, system load, historical data, control actions, modalities, and any other process parameters available and/or derivable from the real-time data and historical data stored in the memory module 154.) and that the prioritization criteria for alarm management includes subsystem, type of modality, duration of modality and/or any combination of the definable criteria (as in [0023], especially note “real-time data”),
Thomas does not explicitly teach:
and a current generation step at which the product situated is determined as a decision-making criterion; 
and wherein depending on the current generation step, the electronic computing device performs a check to determine whether at least one of the first plant device and the second plant device is still required to produce the product, and depending on a result of said determination, a respective procedural relevance is determined.
Giebels explicitly teaches:
([0031] - This configuration is a pre-requisite in the production planning process in order to enable the MES system to generate the required data for monitoring and statistically analyzing the gathered production data. For example, the user selects a production equipment 10, a process segment 20 and the value "products" 30 and "operators" 40 from among the context objects. To define this scheme in the production planning analyzer, the user can perform this selection typically by browsing a list of tags, parameters and properties as illustrated in FIG. 1. Each of this tags is either associated to a resource, a work order, product structure, a material or a combination of these objects. When the configuration is finalized, the production planning analyzer is planning the production process according to the parameters defined. For example, the current production planning data predicts for the assembly of the Gearbox A an operation time per unit of about 30 min. requiring a production equipment for about 20 min. and a human resource of about 10 min. all including an energy consumption of about 2 kW.)
and wherein depending on the current generation step, … a respective procedural relevance is determined. (Besides [0031] as cited above, see [0032] - As illustrated in the schematic representation of FIG. 2, the user subsequently has to define the corrective actions and thresholds relevant for the monitoring of the production data in order to trigger alarms to the responsible users or components. These thresholds could be set using the standard deviation (e.g. 3-sigma) or an absolute value(e.g. <2 days lateness). Thereby, the user is allowed to prioritize distinct criteria over others, such as for example the starting time and ending time of the defined production process with respect to an upper bound violation. The process for updating the production planning data is now made sensitive for the data necessarily to be gathered and monitored/evaluated. See Fig. 2 for the lower bound, upper bound, violation based alarm activation etc. in the Gearbox A Process Segment at Assembly Area.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of determination of procedural relevance in order to define priorities depending on a specific process step/segment as taught by Giebels to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations as taught by Thomas as both are directed to the field of production process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on implementing a method for updating manufacturing planning data for a production process which would have provided for an update process that interacts with the current production process and allows to plan the production process more precisely as evident in Giebels, abstract, [0009], [0031-32] etc.
Thomas and Giebels do not explicitly disclose:
[and wherein depending on the current generation step,] the electronic computing device performs a check to determine whether at least one of the first plant device and the second plant device is still required to produce the product, and depending on a result of said determination, [a respective procedural relevance is determined.]
Kowalewski explicitly teaches:
[and wherein depending on the current generation step,] the electronic computing device performs a check to determine whether at least one of the first plant device and the second plant device is (See Fig. 4 & [0049] - The demand signals can then be ranked based on a predetermined ranking process 50 using user-configurable sorting criteria 52. In a preferred embodiment, one of these criteria is the demand signal type. The demand signals are then prioritized into a high priority demand signal 54, a middle priority demand signal 56, and a low priority demand signal 58. It is readily apparent to one skilled in the art that more or less than three ranks of priority may be used to prioritize any number of demand signals. In a preferred embodiment, the fixed-committed demand signal 46 is the high priority demand signal 54 and its production and delivery date remains in the original time period 12. In this embodiment, the time-flexible demand signal 48 is a middle priority demand signal 56 and its production and delivery date may shift to a later time period 12, but will remain within the timeframe 14. In this embodiment, the quantity-flexible demand signal 44 is the low priority demand signal 58 and its production and delivery date may shift to a later time period 12 and possibly a later timeframe 14. Also see [0050] - During the fulfillment plan generation 64 phase, as shown in FIG. 5, the prioritized demand signals 54, 56, and 58 are matched to other constraints 56. These other constraints 72 include such constraints as resource capacities and plant capabilities. In a matching step 74, the constraints 72 are applied to the ranked signals and a new production plan 66 is issued with the updated demand 22 being covered as priorities and resources permit.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of determining user-configuration based prioritization process such as based on demand evaluation as part of production planning as taught by Kowalewski to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations along with determination of procedural relevance in order to define priorities depending on a specific process step/segment as taught by Thomas and Giebels as all are directed to the field of production process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on implementing a method of production planning utilizing a demand evaluation process that would have ensured supply and production flexibility in terms of both quantity and time by matching other constraints (such as Giebel’s current data regarding various threshold based violations from monitoring) to the respective demands, as evident in Kowalewski, abstract, [0010], [0049-50] etc.
Claim(s) 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20140361885 A1) in view of Long (US 20050143956 A1).
Regarding Claim 3, Thomas teaches all the elements of claim 1.
Thomas further teaches:
wherein the plant apparatus comprises a production plant for producing a product ([0028] - The example system 100 shown in FIG. 1 is provided by way of example only. Numerous other operating environments, system architectures, and device configurations are possible. Additionally, while the system 100 is described in FIG. 1 with reference to alarm analysis of equipment/assets of a power plant, the system and methods described herein may be implemented to analyze and manage alarms for equipment/assets of any type of facility or industry, such as, but not limited to: aviation equipment, aircraft manufacturing plants, health management equipment, etc. Accordingly, embodiments of the present disclosure should not be construed as being limited to any particular operating environment, system architecture, or device configuration.) and an evaluation of a respective plant device is performed as the decision-making criterion … during the production process of the product. (As above, see [0028] - the system 100 is described in FIG. 1 with reference to alarm analysis of equipment/assets of a power plant; Also, see [0020] - Thereafter, at predefined intervals or in response to some other trigger, the alarm identification and management module 134 may be executed to evaluate the alarm information in real-time or near-real time to determine whether any potentially dangerous alarm events or conditions of the subsystems 110 may potentially exist and/or is occurring. For instance, the alarm identification and management module 134 may be configured to evaluate the alarm information, such as measurement values, for the subsystems 110 and determine if the measurement values are below or above a predefined threshold. If so, the alarm identification and management module 134 may identify an alarm event. In another example, the alarm identification and management module 134 may be configured to make alarm event assessments by comparing live alarm information to historic alarm information. For instance, if measurement values in live alarm information are higher than measurement values in historic alarm information, then the alarm identification and management module 134 may identify an escalation of a particular alarm event. Thus, it teaches an evaluation of the sub-systems real-time using it as the decision-making criterion, such as ranking them to be an identified alarm event or if an escalation is needed etc. based on comparing to some value/threshold during the production process.)
While Thomas teaches powering down the respective equipment and/or scheduling maintenance for the subsystem 110 as part of exemplary mitigating strategies as response to a modality as a function of the generated prioritization (such as in [0027]), 
Thomas does not explicitly disclose:
[and an evaluation of a respective plant device is performed as the decision-making criterion] as a function of a frequency of use of a respective plant device [during the production process of the product.]
Long explicitly teaches:
[and an evaluation of a respective plant device is performed as the decision-making criterion] as a function of a frequency of use of a respective plant device [during the production process of the product.] (Fig. 2 & [0092] - If the new operating condition data is not present, then the process 1200 determines whether a sensor status check is needed 1206. This check is performed to determine whether or not the failure to receive new operating condition data is the result of a malfunctioning sensor. If a sensor status check is needed, then the process 1200 performs the sensor status check and reports the result 1208. The process then returns to the start/wait mode 1202. [0096] - The process 1200 then determines whether critical useful life results are present for any component 1222 (i.e., whether any component has reached, or will soon reach (is within a critical range of), the end of its useful life and require maintenance or replacement immediately). [0143] - In sum, the preceding duty profile analysis, which uses assumed or theoretical operating conditions and available data on component useful life under these operating conditions, is used to select components and make an initial theoretical maintenance and component replacement plan. The plan is placed on the system and as actual operating conditions are sensed and reported, the duty profile models used for the initial design and the initial theoretical maintenance and component replacement plan are used to update the plan and to recognize conditions that require component maintenance. The updating can be done either in real time as each set of operating conditions data is reported (i.e., during the production process) or periodically after data has been collected for a specified interval.  Here, checking (sensing and reporting) actual operating conditions to update plan regarding the replacement of a component such as for a component that has failed/nearing end of life is considered as the evaluation as a function of frequency of use of the respective plant device including the sensor. Additionally, see [0011] and [0221] for checking/evaluation/inspection as a function of a frequency of use - Whatever method is used, better condition models will enable calculation of weighted equipment use, i.e., use measured not just by time or repetitions of the operations but based on load or other conditions that effect equipment life. Obviously, there is a huge difference between 1000 running hours with heavy load and 1000 running hours without load at all. Some parts wear faster with certain operating conditions, e.g. higher speeds, others with different conditions, e.g., higher load. It is possible to define a “wear-map” for each component of any machine. By combining this wear-map with operational data, a figure for remaining lifetime can be estimated for wear parts. This will form the basis for a Reliability Centered Maintenance (RCM) approach, where from current condition and remaining lifetime data, one can dynamically estimate service and inspection intervals and spare part requirements. This provides for longer service and inspection intervals with little or no increase in chances of failure. Reliability and safety can also be improved.)
well-known way of replacing a process control component with another component or checking/evaluation/inspection as a function of a frequency of use of equipment/component in the process utilizing wear-maps combined with operational data as taught by Long to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and take control actions such as powering down an affected/identified equipment/component as taught by Thomas as both are directed to the field of process fault diagnosis and control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved by establishing a more reliable and safe system/method that would have more accurately predicted preventive maintenance periods and defined component replacement needs and then implemented that as part of real-time control actions based on checking/evaluating as a function of a frequency of use of equipment/component for identification of error/fault/alarm data and also would have additionally attempted to reduce or avoid unplanned interventions and to have performed on a planned basis component replacement, even in situations where the duty profile in actual use is quite far from the duty profile used in the original design of the overall useful life as evident in Long, abstract, [0005], [0092], [0096], [0143], [0011], [0221] etc.

Regarding Claim 12, Thomas teaches all the elements of claim 1.
While Thomas teaches powering down the respective equipment and/or scheduling maintenance for the subsystem 110 as part of exemplary mitigating strategies as response to a modality as a function of the generated prioritization (such as in [0027]), 
Thomas does not explicitly disclose:
starting a third plant device of the plant apparatus [a function of the generated prioritization]; wherein at least one of the first plant device and the second plant device is replaced by the third plant device during operation of the plant apparatus.
Long explicitly teaches:
starting a third plant device of the plant apparatus [a function of the generated prioritization]; wherein at least one of the first plant device and the second plant device is replaced by the third plant device during operation of the plant apparatus. (Fig. 2 & [0092] - If the new operating condition data is not present, then the process 1200 determines whether a sensor status check is needed 1206. This check is performed to determine whether or not the failure to receive new operating condition data is the result of a malfunctioning sensor. If a sensor status check is needed, then the process 1200 performs the sensor status check and reports the result 1208. The process then returns to the start/wait mode 1202. [0096] - The process 1200 then determines whether critical useful life results are present for any component 1222 (i.e., whether any component has reached, or will soon reach (is within a critical range of), the end of its useful life and require maintenance or replacement immediately). [0143] - In sum, the preceding duty profile analysis, which uses assumed or theoretical operating conditions and available data on component useful life under these operating conditions, is used to select components and make an initial theoretical maintenance and component replacement plan. The plan is placed on the system and as actual operating conditions are sensed and reported, the duty profile models used for the initial design and the initial theoretical maintenance and component replacement plan are used to update the plan and to recognize conditions that require component maintenance. The updating can be done either in real time as each set of operating conditions data is reported (i.e., during operation) or periodically after data has been collected for a specified interval.  Here, the replacement of a component such as for a malfunctioning sensor or a component that has failed/nearing end of life is considered as the starting of a third plant device.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of replacing a process control component with another component based on various conditions and checks/analysis as taught by Long to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and take control actions such as powering down an affected/identified equipment/component as taught by Thomas as both are directed to the field of process fault diagnosis and control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved by establishing a system/method that would have more accurately predicted preventive maintenance periods and defined component replacement needs and then implemented that as part of real-time control actions based on identified error/fault/alarm data and also would have additionally attempted to reduce or avoid unplanned interventions and to have performed on a planned basis component replacement, even in situations where the duty profile in actual use is Long, abstract, [0005], [0092], [0096], [0143], etc.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20140361885 A1) in view of Ramadoss (US 20160328954 A1).
Regarding Claim 6, Thomas teaches all the elements of claim 4.
While Thomas teaches the visualizations can include, but are not limited to: charts, tables, graphs, or cluster diagrams which may define the relationship between an alarm event, a modality, a subsystem, or the entire system. (See [0024-25] etc.),
Thomas does not explicitly disclose:
wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; 
and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram. 
Ramadoss explicitly teaches:
wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; (Among many examples, see Fig. 3 & [0053] - active alarm icons 304 that are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms and/or 304 may be different colors to distinguish alarm characteristics Also see the module/parameter, type, message and priority columns for each of the alarms in the alarm list on the display. See below for further details.)
and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram. ([0053] - FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302. As shown in the illustrated example, the active alarm icons 304 are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms. Additionally or alternatively, the icons 304 may be different colors to distinguish alarm characteristics. In some examples, as shown in FIG. 3, the icons 304 include check marks indicating that an operator has acknowledged the corresponding alarms. Also, as above, see the module/parameter, type, message and priority columns for each of the alarms in the alarm list on the display. [0054] also has further details on these icons and features. Also, [0039], [0043] have further details on the types of alarm data and description retrieved from the process control system and visualized on the display.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of visualizing alarms and messages related to priority and other additional descriptions as Ramadoss to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations as taught by Thomas as both are directed to the field of process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on user-friendly features in the visualizations of the alarm activation timeline that would have allowed the operators to access current information and perform an efficient root cause analysis of alarm patterns with ease as evident in Ramadoss, title, abstract, [0007-09], [0039], [0043], [0053-54] etc.

Regarding Claim 10, Thomas and Ramadoss teach all the elements of claim 6.
Ramadoss further teaches:
wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization. (Among many examples, see [0043] - Further, in some examples, the alarm activation timelines include icons representative of suppressed and/or shelved alarms. In some examples, one or more types of alarms (e.g., chattering alarms, fleeting alarms, suppressed or shelved alarms, auto-acknowledged alarms, etc.) may be filtered or removed from a rendering of an alarm activation timeline (i.e., masking). Also, as above, see [0053] - As shown in the illustrated example, the active alarm icons 304 are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms (i.e., masking by priorities). Additionally or alternatively, the icons 304 may be different colors to distinguish alarm characteristics (i.e., masking).  In some examples, as shown in FIG. 3, the icons 304 include check marks indicating that an operator has acknowledged the corresponding alarms (i.e., masking).)
	Accordingly, motivation to combine the above teachings of the arts are dictated by the similar reasons as stated above. 

Regarding Claim 8, Thomas teaches all the elements of claim 4.
While Thomas teaches the visualizations can include, but are not limited to: charts, tables, graphs, or cluster diagrams which may define the relationship between an alarm event, a modality, a subsystem, or the entire system and also provides an example that the alarm identification and management module 134 can be configured to prioritize or eliminate, temporarily or permanently, the alarm event modalities for immediacy of response based on a predetermined set of criteria (See [0023-25] etc.),
Thomas does not explicitly disclose:
wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization.
Ramadoss explicitly teaches:
wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization. (Among many examples, see [0043] - Further, in some examples, the alarm activation timelines include icons representative of suppressed and/or shelved alarms. In some examples, one or more types of alarms (e.g., chattering alarms, fleeting alarms, suppressed or shelved alarms, auto-acknowledged alarms, etc.) may be filtered or removed from a rendering of an alarm activation timeline (i.e., masking). Also, as above, see [0053] - As shown in the illustrated example, the active alarm icons 304 are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms (i.e., masking by priorities). Additionally or alternatively, the icons 304 may be different colors to distinguish alarm characteristics (i.e., masking).  In some examples, as shown in FIG. 3, the icons 304 include check marks indicating that an operator has acknowledged the corresponding alarms (i.e., masking).)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of visualizing alarms and messages related to priority and other additional user-friendly features to distinguish alarms/messages based on priority  as taught by Ramadoss to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations as taught by Thomas as both are directed to the field of process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on user-friendly features in the visualizations of the alarm activation timeline that would have allowed the operators to access current information and perform an efficient root cause analysis of alarm patterns with ease as evident in Ramadoss, title, abstract, [0007-09], [0039], [0043], [0053-54] etc.

Regarding Claim 7, Thomas teaches all the elements of claim 5.
While Thomas teaches the visualizations can include, but are not limited to: charts, tables, graphs, or cluster diagrams which may define the relationship between an alarm event, a modality, a subsystem, or the entire system. (See [0024-25] etc.),
Thomas does not explicitly disclose:
wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; 
and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram. 
Ramadoss explicitly teaches:
wherein a first pictogram for the first plant device and a second pictogram for the second plant device are additionally displayed on the display device; (Among many examples, see Fig. 3 & [0053] - active alarm icons 304 that are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms and/or 304 may be different colors to distinguish alarm characteristics Also see the module/parameter, type, message and priority columns for each of the alarms in the alarm list on the display. See below for further details.)
and wherein the respective error message and the generated prioritization are displayed as additional information of at least one of the first pictogram and the second pictogram. ([0053] - FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302. As shown in the illustrated example, the active alarm icons 304 are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms. Additionally or alternatively, the icons 304 may be different colors to distinguish alarm characteristics. In some examples, as shown in FIG. 3, the icons 304 include check marks indicating that an operator has acknowledged the corresponding alarms. Also, as above, see the module/parameter, type, message and priority columns for each of the alarms in the alarm list on the display. [0054] also has further details on these icons and features. Also, [0039], [0043] have further details on the types of alarm data and description retrieved from the process control system and visualized on the display.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of visualizing alarms and messages related to priority and other additional descriptions as taught by Ramadoss to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations as taught by Thomas as both are directed to the field of process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on user-friendly features in the visualizations of the alarm activation timeline that would have allowed the operators to access current information and perform an efficient root cause analysis of alarm patterns with ease as evident in Ramadoss, title, abstract, [0007-09], [0039], [0043], [0053-54] etc.

Regarding Claim 9, Thomas teaches all the elements of claim 5.
While Thomas teaches the visualizations can include, but are not limited to: charts, tables, graphs, or cluster diagrams which may define the relationship between an alarm event, a modality, a subsystem, or the entire system and also provides an example that the alarm identification and management module 134 can be configured to prioritize or eliminate, temporarily or permanently, the alarm event modalities for immediacy of response based on a predetermined set of criteria (See [0023-25] etc.),
Thomas does not explicitly disclose:
wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization.
Ramadoss explicitly teaches:
wherein at least one of the first error message and the second error message are one of masked and inserted on the display device depending on the generated prioritization. (Among many examples, see [0043] - Further, in some examples, the alarm activation timelines include icons representative of suppressed and/or shelved alarms. In some examples, one or more types of alarms (e.g., chattering alarms, fleeting alarms, suppressed or shelved alarms, auto-acknowledged alarms, etc.) may be filtered or removed from a rendering of an alarm activation timeline (i.e., masking). Also, as above, see [0053] - As shown in the illustrated example, the active alarm icons 304 are different shapes to indicate different priorities (e.g., warning vs. critical) and/or other characteristics of the alarms (i.e., masking by priorities). Additionally or alternatively, the icons 304 may be different colors to distinguish alarm characteristics (i.e., masking).  In some examples, as shown in FIG. 3, the icons 304 include check marks indicating that an operator has acknowledged the corresponding alarms (i.e., masking).)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of visualizing alarms and messages related to priority and other additional user-friendly features to distinguish alarms/messages based on priority  as taught by Ramadoss to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations as taught by Thomas as both are directed to the field of process control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on user-friendly features in the visualizations of the alarm activation timeline that would have allowed the operators to access current information and perform an efficient root cause analysis of alarm patterns with ease as evident in Ramadoss, title, abstract, [0007-09], [0039], [0043], [0053-54] etc.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20140361885 A1) in view of Liggesmeyer (US 7017080 B1).
Regarding Claim 11, Thomas teaches all the elements of claim 1.
While Thomas teaches the alarm identification and management module 134 may evaluate patterns in received alarm information (such as in [0020-21]), 
Thomas does not explicitly disclose:
wherein at least one of the first error message and the second error message are evaluated via a respective diagnostic tree for each of plant device.
Liggesmeyer explicitly teaches:
wherein at least one of the first error message and the second error message are evaluated via a respective diagnostic tree for each of plant device. (C3, L38-42 - One aspect of the invention is therefore based on the problem of ascertaining a fault tree for a technical system using a computer, to thereby ensure a more reliable fault description for the technical system as compared with the known method; C3, L50-54 - The extended fault description is used to ascertain, for a prescribed fault event, the fault tree describing the dependencies of possible faults which can lead to the fault event, and the frequency of occurrence of the fault event. C7, L11-16 - Taking the fault description extended by faults as a basis 505, a fault tree 506 is now ascertained in line with the practice below. A fault event is prescribed which is used to indicate a desired fault event to be examined within the technical system. C7, L32-38 - This practice has, in particular, the inherent advantage that possible inconsistencies within the fault description are automatically ascertained and are output as error messages 507. These may in turn be used to improve the fault description. This ensures that the fault tree ascertained is formed on a consistent fault description from the failure modes and effects analysis.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of evaluating error messages via a fault tree for that component as taught by Liggesmeyer to the system and method of process alarm reduction that is able to manage alarms by procedural relevance assignments for setting priorities and use visualizations for alarms and error messages (each error message is due to an issue with each plant device/component) as taught by Thomas as both are directed to the field of process fault diagnosis and control. The combination would have been motivated in order to enable more efficient and flexible process control to be achieved based on user-friendly features in the visualizations such as generated error messaged evaluated by fault trees that may have in turn been used to improve the fault description and would have ensured that the fault tree ascertained is formed on a consistent fault description from the failure modes and effects analysis as evident in Liggesmeyer, abstract, C7, L32-38 etc.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eryurek; Evren et al. (US 8044793 B2): This art discusses integrated device alerts in a process control system. An events management system coordinates the exchange of device alert or alarm information between an asset management system and one or more business systems within a process control system or plant. The events management system receives device alerts from the asset management system and uses a rules-engine and one or more state machines to send notifications containing device alert information to one of more of the business systems. This art also teaches mask parameters for each of the independently reportable alarm parameters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117   

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117